Citation Nr: 1516661	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  .


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  His awards and decorations include the Combat Action Ribbon.  This case comes before the Board of Veterans Appeals (Board) on appeal from January 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In April 2012, the Veteran informed the RO that he wished to withdraw his appeal for an increased evaluation for PTSD with alcohol abuse and file a new claim for increased compensation regarding that issue.  The withdrawal was effective on that date; the Veteran's claim for an increased evaluation is thus not regarding an initial evaluation.  See 38 C.F.R. § 20.204 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Virtual Benefits Management System (VBMS) electronic claims file contains a copy of the December 2014 written brief by the Veteran's representative and duplicate copies of the May 2013 rating decision that is already associated with physical claims file.  The Virtual VA electronic claims file contains VA outpatient treatment records dated from December 2011 to March 2013 which were reviewed by the RO in the May 2013 SOC and the remaining records are duplicate copies of evidence already associated with the physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required for the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus, type II, to obtain an additional VA medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

Review of the record shows diagnoses of bilateral distal median neuropathies, carpal tunnel syndrome, tremors, and basal ganglia angioma.  It appears there is no current disability of diabetic peripheral neuropathy.  The Veteran has contended that service connection for his upper extremity disorder is caused or aggravated by his service-connected diabetes mellitus, type II.  The medical evidence of record is inadequate upon which to make a determination.  2011 and 2012 private opinions provide that there is upper extremity diabetic neuropathy.  An April 2012 VA Disability Benefits Questionnaire (DBQ) examination report indicated there was no confirmed diagnosis of diabetic peripheral neuropathy of the upper extremities.  The examiner also noted that the Veteran's history of bilateral distal medial neuropathies is consisted with carpal tunnel syndrome and tremors of unknown etiology; the other diagnosis of record was noted to be basal ganglia angioma.  A subsequent May 2012 VA medical opinion confirmed that there was no diagnosis of diabetic peripheral neuropathy of the upper extremities, despite the private opinions, because the EMG results upon which the opinions were based were normal.  As a result, an additional VA medical opinion should be afforded.

A remand is required for the issue of entitlement to a rating in excess of 30 percent for service-connected PTSD to obtain an additional VA examination.  The most recent VA examination was in June 2012, which is almost over three years.  Since that time, the Veteran underwent VA in-patient treatment for PTSD from January 22, 2013 to March 8, 2013.  Additionally, a March 22, 2013 VA outpatient treatment record shows his long-term goal of continuing outpatient treatment for PTSD.  The Veteran's representative also asserted in the December 2014 written brief that VA treatment records since March 2013 are pertinent to the appeal and that the Veteran should be afforded an additional VA examination in light of the 2013 in-patient hospitalization.  In light of the worsened PTSD symptomatology since the June 2012 VA examination, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of this service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records dated since March 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any records at the Vet Center after May 2011 and any records from Dr. SH and Dr. MH.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the foregoing development, obtain a clarifying medical opinion from the VA physician who provided the May 2012 VA medical opinion.  If the physician is not available or unable or unwilling to provide the requested opinion, another appropriate examiner should be asked to provide a clarifying medical opinion.  If the examiner concludes that an examination is required, one should be provided, to include electromyography and nerve conduction studies.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA physician must provide the following opinions:  for each of the following diagnoses, carpal tunnel syndrome, bilateral distal medial neuropathies, tremors, and basal ganglia angioma, is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is caused or aggravated (chronically or permanently worsened) by his service-connected diabetes mellitus, type II?

4.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD with alcohol abuse.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  

It should be noted that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner must address the level of social and occupational impairment attributable to the Veteran's PTSD.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

